DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, 20 are amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-6, 10-11, 13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (US Pub 2015/0006929) in view of CRANFILL et al (US Pub 2019/0347181).

With respect to claim 1, Sood discloses an electronic device usage alert method, (see par 0009; discloses  a computing device is operated to display a user-relevant content screen) comprising: collecting electronic device access history on an electronic device; (par 0041; discloses tracking events that are indicative of user actions and behavior in reference to timing parameters) obtaining electronic device access statistics from the electronic device access history; (par 0041; discloses from the monitored parameters and the metadata, the usage monitor can further determine metric information 331 that is descriptive of the user-experience or behavior) generating a visual representation of the electronic device access statistics; and displaying the visual representation on an always on display of the electronic device, which is in sleep mode (see par 0042; discloses the content screen 313 can incorporate metric information 331 regarding the user's current activity or behavior for the active e-book. In some implementations in which off-state display is possible, the metric information 331 can be integrated into the content screen 313 and displayed when the device is in the off-state);
Sood doesn’t expressly discloses the visual representation for alerting a user to a need for reducing device usage;
In the same field of endeavor, CRANFILL discloses system and method for controlling device usage (see abstract); where CRANFILL discloses a visual representation for alerting a user to a need for reducing device usage (see fig. 6;discloses visual representation for device usage and restriction setting to reduce device usage; par 0197; discloses In FIG. 6A, the restrictions settings user interface displays an indication 602 of device usage and a number of settings related to device usage, such as settings for a restricted usage mode (e.g., “Device Downtime” 604a), settings for usage limits for one or more applications or categories of applications (e.g., “App Limits” 604b) );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood to display visual that allow user to see device usage and provide interfaces that allow user to limit the device usage as disclosed by CRANFILL in order to help user to reduce device usage.

With respect to claim 3, Sood as modified by CRANFILL disclose wherein collecting device access history comprises intercepting system messages including device access event data (Sood; par 0041; discloses in some implementations, the usage monitor 328 monitor for inputs such as page events 315. Additionally, the usage monitor 328 can consider metadata associated with the e-book information (e.g., page count, chapter count, pages per chapter);

With respect to claim 4, Sood as modified by CRANFILL disclose wherein obtaining the electronic device access statistics from the electronic device access history comprises calculating a usage time of the electronic device in a time period (Sood; par 0041; discloses examples of metric information 331 include (i) information indicating a portion of the e-book that the user has completed (e.g., by percentage, or page count etc.), (ii) an estimated duration of time for completing an e-book or a segment of an e-book (e.g., relative to the whole book or current chapter), (iii) a schedule or time when the user reads key active e-book, and (iv) how much time the user has spent reading the particular e-book.).

With respect to claim 5, Sood as modified by CRANFILL discloses wherein: the electronic device access history comprises a plurality of device lock events and a plurality of device unlock events; and each lock event of the plurality of device lock events has a lock event timestamp, each unlock event of the plurality of device unlock events has an unlock event timestamp, and the usage time is a summation of a plurality of differences between each unlock event timestamp and each corresponding lock event timestamp (CRANFILL; par 0256; discloses the user attention event dashboard optionally includes metrics such as the average time between pickups throughout a predetermined time period (e.g., a day, a week, etc.), the total number of pickups throughout the predetermined time period, a timeframe within the predetermined time period (e.g. an hour within a day or an hour or day within a week) with the most user attention events, the number of pickups during a restricted usage mode (e.g., bedtime), and other metrics. In some embodiments, a user attention event is detected when a user input causes the electronic device to exit an idle state (e.g., a sleep mode, a locked state, a low power mode, etc. during which the user does not interact with the electronic device and/or the display of the electronic device is off). Optionally, the electronic device enters the idle state in response to a user input corresponding to a request to enter the idle state (e.g., pressing a power or lock button of the electronic device).);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood as modified by CRANFILL to monitor the user locking and unlocking the device and present the usage data to the user via user interface as disclosed by CVRANFILL in order to allow user properly manage their device  based on the provided usage data.

	With respect to claim 6, Sood as modified by CRANFILL disclose wherein the electronic device access history comprises a plurality of application open events and a plurality of application close events, and the electronic device access statistics comprises a screen time for at least one application (Sood; see par 0015; discloses application e.g. e-books; par 0041; discloses examples of metric information 331 include (i) information indicating a portion of the e-book that the user has completed (e.g., by percentage, or page count etc.), (ii) an estimated duration of time for completing an e-book or a segment of an e-book (e.g., relative to the whole book or current chapter), (iii) a schedule or time when the user reads key active e-book, and (iv) how much time the user has spent reading the particular e-book.).

With respect to claim 10, Sood as modified by CRANFILL discloses wherein the electronic device access history comprises a plurality of photo or video capturing events, and the electronic device access statistics comprise a count of photos or videos captured in a time period (CRANFILL; see par 0258; discloses  the visual indication of the first respective usage metric comprises (798-16) a visual indication of a total number of user attention events, a touch input for accessing a function (e.g., a widgets user interface, a camera application, a dashboard user interface, displaying a user interface of an application associated with a displayed indication of a notification) of the electronic device)) during the first predetermined period of time (e.g., an day, a week, etc.), as shown in FIG. 6U);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood as modified by CRANFILL to monitor the time used in a camera application as disclosed by CVRANFILL in order to allow user properly manage their device based on the provided usage data.

With respect to claim 11, Sood discloses an electronic device, (see fig. 2; discloses mobile computing device 200) comprising: a display having an always on display feature when the electronic device is in sleep mode; (see fig. 2; display 230; par 0030; discloses  the processor 210 can signal the display 230 to provide the content screen 227 when the computing device (or display 230) is in the off-state ) a processor coupled to the display; (see fig. 2; processor 210 is connected to the display 230) and a non-transitory memory coupled to the processor, (fig. 2; memory 250 connected to processor 250; ) the non-transitory memory storing machine-executable instructions which, when executed by the processor, (see par 0030; discloses the processor 210 can execute instructions for providing functionality for the mobile computing device 200) cause the electronic device to: collect electronic device access history on the electronic device; (par 0041; discloses tracking events that are indicative of user actions and behavior in reference to timing parameters) obtain electronic device access statistics from the electronic device access history; (par 0041; discloses from the monitored parameters and the metadata, the usage monitor can further determine metric information 331 that is descriptive of the user-experience or behavior) generate a visual representation of the electronic device access statistics; and display the visual representation on the always on display (see par 0042; discloses the content screen 313 can incorporate metric information 331 regarding the user's current activity or behavior for the active e-book. In some implementations in which off-state display is possible, the metric information 331 can be integrated into the content screen 313 and displayed when the device is in the off-state);
Sood doesn’t expressly discloses the visual representation for alerting a user to a need for reducing device usage;
In the same field of endeavor, CRANFILL discloses system and method for controlling device usage (see abstract); where CRANFILL discloses a visual representation for alerting a user to a need for reducing device usage (see fig. 6;discloses visual representation for device usage and restriction setting to reduce device usage; par 0197; discloses In FIG. 6A, the restrictions settings user interface displays an indication 602 of device usage and a number of settings related to device usage, such as settings for a restricted usage mode (e.g., “Device Downtime” 604a), settings for usage limits for one or more applications or categories of applications (e.g., “App Limits” 604b) );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood to display visual that allow user to see device usage and provide interfaces that allow user to limit the device usage as disclosed by CRANFILL in order to help user to reduce device usage.


With respect to claim 13, Sood as modified by CRANFILL discloses wherein the machine-executable instructions which cause the electronic device to collect electronic device access history comprise machine-executable instructions which intercept system messages including device access event data (Sood; par 0041; discloses in some implementations, the usage monitor 328 monitor for inputs such as page events 315. Additionally, the usage monitor 328 can consider metadata associated with the e-book information (e.g., page count, chapter count, pages per chapter);


With respect to claim 19, Sood as modified by CRANFILL discloses wherein the electronic device access history comprises a plurality of photo or video capturing events, and the electronic device access statistics comprise a count of photos or videos captured in a time period (CRANFILL; see par 0258; discloses  the visual indication of the first respective usage metric comprises (798-16) a visual indication of a total number of user attention events, a touch input for accessing a function (e.g., a widgets user interface, a camera application, a dashboard user interface, displaying a user interface of an application associated with a displayed indication of a notification) of the electronic device)) during the first predetermined period of time (e.g., an day, a week, etc.), as shown in FIG. 6U);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood as modified by CRANFILL to monitor the time used in a camera application as disclosed by CVRANFILL in order to allow user properly manage their device based on the provided usage data.


With respect to claim 20, Sood discloses a non-transitory computer-readable storage medium having machine-executable instructions stored thereon,(see fig. 2; memory 250; par 0029; discloses the memory 250 can store e-books 221, as well as instructions 223 for enabling applications (e.g., e-reader component 102)) the machine-executable instructions which, when executed by the processor of an electronic device, (see par 0030; discloses the processor 210 can execute instructions for providing functionality for the mobile computing device 200) cause the electronic device to: collect electronic device access history on the electronic device; (par 0041; discloses tracking events that are indicative of user actions and behavior in reference to timing parameters) obtain electronic device access statistics from the electronic device access history; (par 0041; discloses from the monitored parameters and the metadata, the usage monitor can further determine metric information 331 that is descriptive of the user-experience or behavior) generate a visual representation of the electronic device access statistics; and display the visual representation on the always on display of a display of the display device, which is in sleep mode (see par 0042; discloses the content screen 313 can incorporate metric information 331 regarding the user's current activity or behavior for the active e-book. In some implementations in which off-state display is possible, the metric information 331 can be integrated into the content screen 313 and displayed when the device is in the off-state);
Sood doesn’t expressly discloses the visual representation for alerting a user to a need for reducing device usage;
In the same field of endeavor, CRANFILL discloses system and method for controlling device usage (see abstract); where CRANFILL discloses a visual representation for alerting a user to a need for reducing device usage (see fig. 6;discloses visual representation for device usage and restriction setting to reduce device usage; par 0197; discloses In FIG. 6A, the restrictions settings user interface displays an indication 602 of device usage and a number of settings related to device usage, such as settings for a restricted usage mode (e.g., “Device Downtime” 604a), settings for usage limits for one or more applications or categories of applications (e.g., “App Limits” 604b) );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood to display visual that allow user to see device usage and provide interfaces that allow user to limit the device usage as disclosed by CRANFILL in order to help user to reduce device usage.


Claim(s) 2, 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (US Pub 2015/0006929) in view of CRANFILL et al (US Pub 2019/0347181) and  Flores et al (US Pub 2009/0150545).

With respect to claim 2, Sood as modified by CRANFILL doesn’t expressly disclose wherein collecting device access history comprises querying at least one system module to obtain event information comprised of device access events;
In the same field of endeavor, Flores discloses system and method for monitoring usage in an electronic device (see abstract); Flores discloses wherein collecting device access history comprises querying at least one system module to obtain event information comprised of device access events (par 0084; discloses steps for receiving and transmitting usage information that involves querying a database to receive usage information and formatting the database response to generate webpage);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood as modified by CRANFILL to store the usage history in a database over time and acquire the usage history based on a query as disclosed by Flores in order to efficiently store and access usage information of the device.

With respect to claim 12, Sood as modified by CRANFILL doesn’t expressly disclose wherein the machine-executable instructions which cause the electronic device to collect electronic device access history comprise machine-executable instructions which query at least one system module to obtain event information comprised of device access events.
In the same field of endeavor, Flores discloses system and method for monitoring usage in an electronic device (see abstract); Flores discloses wherein the machine-executable instructions which cause the electronic device to collect electronic device access history comprise machine-executable instructions which query at least one system module to obtain event information comprised of device access events. (par 0084; discloses steps for receiving and transmitting usage information that involves querying a database to receive usage information and formatting the database response to generate webpage);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood as modified by CRANFILL to store the usage history in a database over time and acquire the usage history based on a query as disclosed by Flores in order to efficiently store and access usage information of the device.

With respect to claim 14, Sood as modified by CRANFILL and  Flores discloses wherein the machine-executable instructions which cause the electronic device to obtain electronic device access statistics comprise machine-executable instructions which cause the electronic device to calculate a usage time of the electronic device in a time period  (Sood; par 0041; discloses examples of metric information 331 include (i) information indicating a portion of the e-book that the user has completed (e.g., by percentage, or page count etc.), (ii) an estimated duration of time for completing an e-book or a segment of an e-book (e.g., relative to the whole book or current chapter), (iii) a schedule or time when the user reads key active e-book, and (iv) how much time the user has spent reading the particular e-book.). 


With respect to claim 15, Sood as modified by CRANFILL and Flores 
discloses wherein: the electronic device access history comprises a plurality of device lock events and a plurality of device unlock events; and each lock event of the plurality of device lock events has a lock event timestamp, and each unlock event of the plurality of device unlock events has an unlock event timestamp, and the usage time is a summation of a plurality of differences between each unlock event timestamp and each corresponding lock event timestamp; (CRANFILL; par 0256; discloses the user attention event dashboard optionally includes metrics such as the average time between pickups throughout a predetermined time period (e.g., a day, a week, etc.), the total number of pickups throughout the predetermined time period, a timeframe within the predetermined time period (e.g. an hour within a day or an hour or day within a week) with the most user attention events. In some embodiments, a user attention event is detected when a user input causes the electronic device to exit an idle state (e.g., a sleep mode, a locked state, a low power mode, etc. during which the user does not interact with the electronic device and/or the display of the electronic device is off). Optionally, the electronic device enters the idle state in response to a user input corresponding to a request to enter the idle state (e.g., pressing a power or lock button of the electronic device));
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood as modified by CRANFILL and Flores to monitor the user locking and unlocking the device and present the usage data to the user via user interface as disclosed by CVRANFILL in order to allow user properly manage their device  based on the provided usage data.

Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (US Pub 2015/0006929) in view of CRANFILL et al (US Pub 2019/0347181)  and Contreras et al (US Pat 10,984,425).

With respect to claim 7, Sood as modified by CRANFILL doesn’t expressly disclose wherein each application open event of the plurality of application open events comprises an open event time stamp, each application close event of the plurality of application close events comprises a close event timestamp, and the screen time of a particular application is a difference between an open event timestamp and a corresponding close event timestamp;
In the same field of endeavor, Contreras discloses monitoring usage of software application where each application open event of the plurality of application open events comprises an open event time stamp, each application close event of the plurality of application close events comprises a close event timestamp, and the screen time of a particular application is a difference between an open event timestamp and a corresponding close event timestamp; (col 21; lines 38-48; discloses A computer device usage report would typically include the start time and end time at which a user interacted with a software application 300 on the user computing device, those starting and ending times defining a session);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood as modified by CRANFILL to monitor the application usage time based on the application start time and end time as disclosed by Contreras in order to determine the amount of time spent on each application.

With respect to claim 16, Sood as modified by CRANFILL disclose wherein the electronic device access history comprises a plurality of application open events and a plurality of application close events, and the electronic device access statistics comprises a screen time for at least one application (Sood; see par 0015; discloses application e.g. e-books; par 0041; discloses examples of metric information 331 include (i) information indicating a portion of the e-book that the user has completed (e.g., by percentage, or page count etc.), (ii) an estimated duration of time for completing an e-book or a segment of an e-book (e.g., relative to the whole book or current chapter), (iii) a schedule or time when the user reads key active e-book, and (iv) how much time the user has spent reading the particular e-book.); 
Sood as modified by CRANFILL doesn’t expressly disclose wherein each application open event of the plurality of application open events comprises an open event time stamp, each application close event of the plurality of application close events comprises a close event timestamp, and the screen time of a particular application is a difference between an open event timestamp and a corresponding close event timestamp;
In the same field of endeavor, Contreras discloses monitoring usage of software application where each application open event of the plurality of application open events comprises an open event time stamp, each application close event of the plurality of application close events comprises a close event timestamp, and the screen time of a particular application is a difference between an open event timestamp and a corresponding close event timestamp; (col 21; lines 38-48; discloses A computer device usage report would typically include the start time and end time at which a user interacted with a software application 300 on the user computing device, those starting and ending times defining a session);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood as modified by CRANFILL to monitor the application usage time based on the application start time and end time as disclosed by Contreras in order to determine the amount of time spent on each application.

Claim(s) 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (US Pub 2015/0006929) in view of CRANFILL et al (US Pub 2019/0347181)   Schulz et al (US Pub 2016/0224925) and Lotter et al (US Pub 2018/0343306).

With respect to claim 8, Sood as modified by CRANFILL doesn’t expressly disclose wherein the electronic device access history comprises a plurality of phone call initiation and a plurality of phone call termination events, and the electronic device access statistics comprise a total duration of voice calls in a time period, the total duration of voice calls being a summation of a plurality of voice call durations each being a difference between a phone call initiation timestamp of a phone call initiation event and a phone call termination timestamp of a corresponding phone call termination event;
In the same field of endeavor, Schulz discloses monitoring device activity where the electronic device access history comprises a plurality of phone call initiation and a plurality of phone call termination events, and the electronic device access statistics comprise a total duration of voice calls in a time period, the total duration of voice calls being a summation of a plurality of voice call durations; (par 0038; discloses the types of data stored will be relevant to determining whether and how the user device is utilized in connection with the user's work functions. For example, in the case of a sales team management platform, smart phone 120C may log within event data store 224 information such as: incoming or outgoing phone calls (including the other parties involved, date and time of call, call duration, and call location),;);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood as modified by CRANFILL to monitor the time spent on the call as disclosed by Schulz in order to present the user with the data regarding amount of time spent on phone calls; allowing user to manage the phone application;
Sood as modified by CRANFILL and Schulz don’t expressly disclose determining call duration based on a difference between a phone call initiation timestamp of a phone call initiation event and a phone call termination timestamp of a corresponding phone call termination event;
In the same field of endeavor, Lotter discloses mobile device monitoring system and method (see abstract); Lotter discloses determining call duration based on a difference between a phone call initiation timestamp of a phone call initiation event and a phone call termination timestamp of a corresponding phone call termination event (see par 0052; discloses determining call duration based on the start and end date/time stamp of the call);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood as modified by CRANFILL and Schulz to determine the call duration based on the start and end times of the call as disclosed by Lotter in order to determine the call usage of the user.

With respect to clam 17, Sood as modified by CRANFILL doesn’t expressly disclose wherein the electronic device access history comprises a plurality of phone call initiation and a plurality of phone call termination events, and the electronic device access statistics comprise a total duration of voice calls in a time period, the total duration of voice calls being a summation of a plurality of voice call durations each being a difference between a phone call initiation timestamp of a phone call initiation event and a phone call termination timestamp of a corresponding phone call termination event.
In the same field of endeavor, Schulz discloses monitoring device activity wherein the electronic device access history comprises a plurality of phone call initiation and a plurality of phone call termination events, and the electronic device access statistics comprise a total duration of voice calls in a time period, the total duration of voice calls being a summation of a plurality of voice call durations; (par 0038; discloses the types of data stored will be relevant to determining whether and how the user device is utilized in connection with the user's work functions. For example, in the case of a sales team management platform, smart phone 120C may log within event data store 224 information such as: incoming or outgoing phone calls (including the other parties involved, date and time of call, call duration, and call location),;);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood as modified by CRANFILL to monitor the time spent on the call as disclosed by Schulz in order to present the user with the data regarding amount of time spent on phone calls; allowing user to manage the phone application;
Sood as modified by CRANFILL and Schulz don’t expressly disclose determining call duration based on a difference between a phone call initiation timestamp of a phone call initiation event and a phone call termination timestamp of a corresponding phone call termination event;
In the same field of endeavor, Lotter discloses mobile device monitoring system and method (see abstract); Lotter discloses determining call duration based on a difference between a phone call initiation timestamp of a phone call initiation event and a phone call termination timestamp of a corresponding phone call termination event (see par 0052; discloses determining call duration based on the start and end date/time stamp of the call);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood as modified by CRANFILL and Schulz to determine the call duration based on the start and end times of the call as disclosed by Lotter in order to determine the call usage of the user.



Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (US Pub 2015/0006929) in view of CRANFILL et al (US Pub 2019/0347181)  and Pesek et al (US Pub 2015/0032887).

With respect to claim 9, Sood as modified by CRANFILL don’t expressly disclose wherein the electronic device access history comprises a plurality of application install and a plurality of application uninstall events, and the electronic device access statistics comprise an alert that more applications are being installed than being uninstalled;
In the same field of endeavor, Pesek discloses system and method for monitoring user device usage (see abstract); Pesek discloses wherein the electronic device access history comprises a plurality of application install and a plurality of application uninstall events, and the electronic device access statistics comprise an alert that more applications are being installed than being uninstalled; (par 0045; discloses The target device 120 monitors 502 usage of applications on the target device 120, including installation of applications, launch of applications, and amounts of time each application is executed in the foreground, as well as general idle time (i.e., device is on but no current application is running) usage of the target device 120. The target device 120 reports 504 the usage statistics and a list of applications installed on the target device 110 to the server. In one embodiment, the target device 120 reports 504 the usage statistics to the server 110 on a periodic basis (e.g., every 15 minutes, or every 100 events) while the target device 120 is online, and reports 504 identifiers of newly-installed applications to the server 110 when an application is installed.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood as modified by CRANFILL to monitor the user application usage such as application installation, removal, etc as disclosed by Pesek in order to provide the user with the usage information relating to the installing, time spent on applications etc.

With respect to claim 18, Sood as modified by CRANFILL don’t expressly disclose wherein the electronic device access history comprises a plurality of application install and a plurality of application uninstall events, and the electronic device access statistics comprise an alert that more applications are being installed than being uninstalled;
In the same field of endeavor, Pesek discloses system and method for monitoring user device usage (see abstract); Pesek discloses wherein the electronic device access history comprises a plurality of application install and a plurality of application uninstall events, and the electronic device access statistics comprise an alert that more applications are being installed than being uninstalled; (par 0045; discloses The target device 120 monitors 502 usage of applications on the target device 120, including installation of applications, launch of applications, and amounts of time each application is executed in the foreground, as well as general idle time (i.e., device is on but no current application is running) usage of the target device 120. The target device 120 reports 504 the usage statistics and a list of applications installed on the target device 110 to the server. In one embodiment, the target device 120 reports 504 the usage statistics to the server 110 on a periodic basis (e.g., every 15 minutes, or every 100 events) while the target device 120 is online, and reports 504 identifiers of newly-installed applications to the server 110 when an application is installed.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Sood as modified by CRANFILL to monitor the user application usage such as application installation, removal, etc as disclosed by Pesek in order to provide the user with the usage information relating to the installing, time spent on applications etc.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 20 have been considered but are moot because the arguments do not apply to new references being used in the current rejection.
With respect to claim 1, 11 and 20 applicant’s representative argued that Sood fails to disclose tracking device usage and displaying the visual representing device usage; However examiner respectfully disagrees and maintains that the claim limitations are broad and the broad reasonable interpretation of the claim limitation reads on the disclosure of the cited references; User viewing anything or performing any task on the device would read on the broad reasonable interpretation of claim limitation “”device usage”; Sood discloses user viewing and reading content on the device and the device tracks user reading pattern and displays a visual of the user reading on the home screen reads on the broad reasonable interpretation of the claim language. Therefore, the rejection is maintained. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/02/2022